Citation Nr: 0615167	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether injuries sustained in service of left eye optic 
neuropathy, and a left jaw/mandible fracture, were incurred 
in the line of duty.

2.  Entitlement to service connection for left eye optic 
neuropathy, claimed as vision condition.

3.  Entitlement to service connection for a left jaw/mandible 
fracture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




INTRODUCTION

The veteran had active service from May 1979 until August 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A Report of a Medical Board dated in October 1981 shows that 
the veteran sustained a left optic nerve contusion and a left 
mandible fracture in September 1981.  The report indicated 
that the veteran had been involved in a fight at a restaurant 
with another individual.  The veteran received a blow to the 
face, falling, hitting the left side of his head onto the 
paved street surface.  The report also indicated the veteran 
reported he was intoxicated.  

In a May 2004 RO Administrative Decision, VA concluded that 
the injuries the veteran sustained in service in September 
1981 did not occur in the line of duty.  In a statement 
received in September 2004 (on VA Form 9), the veteran 
expressed disagreement with the May 2004 RO Administrative 
Decision.  A statement of the case has not been issued in 
this regard.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Inasmuch as the issue of whether the injuries sustained in 
service were incurred in the line of duty is inextricably 
intertwined with the issues of entitlement to service 
connection for left eye optic neuropathy, and a left 
jaw/mandible fracture, currently on appeal, the Board will 
defer consideration of the latter service connection issues 
until completion of the action requested in this Remand.

Subsequent to certification of the appeal to the Board, 
additional evidence was received into the record in July 
2005.  As such, the RO has not considered the additional 
evidence with regard to any issue on appeal.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court), in its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006), held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As 
such, upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Issue a VCAA notice letter as to each 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Issue a statement of the case 
outlining the RO's May 2004 line of duty 
determination, and afford the veteran the 
appropriate period to respond.  Only if a 
timely substantive appeal is received as 
to this matter should the issue be 
forwarded to the Board for appellate 
consideration.

3.  Readjudicate the issues on appeal 
with consideration of all additional 
evidence received into the record 
subsequent to issuance of the most recent 
supplemental statement of the case, in 
November 2004.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





